Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation Under 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3.         Claims 12  and 13 invoke 35 U.S.C. 112(f) (or herein pre-AIA  35 U.S.C. 112, sixth paragraph) based on the following guidance.
Claim limitations “a control module”,  has been interpreted under 35 U.S.C. 112, sixth paragraph, because it uses a non-structural term “part” coupled with functional language “controlling”, without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  
Since this claim limitation invokes 35 U.S.C. 112, sixth paragraph, claims 12 and 13 are interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: “a control module part” corresponds to 34 of fig. 3. 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112, sixth paragraph.
For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 101
       35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The claimed invention is directed to non-statutory subject matter.  
4.         Claims 15-16  are rejected under 35 USC § 101 for claim language "computer readable storage medium". The claim language does not exclude transitory medium e.g. signal, carrier wave, etc. Examiner suggests the applicant to amend the claims as “a non-transitory computer readable storage medium….”.


Claim Rejections - 35 USC § 102

            The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.         Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwamura et al. (US 2010/0002595, hereinafter Iwamura). 

Regarding claim 1, Iwamura discloses a method for user equipment, UE (para 0021), in a mobile communication system (fig. 2), the method comprising measuring a radio channel quality based on a signal transmitted by a communication partner in the mobile communication system (para 0058; fig. 2; The CQI measuring unit of mobile device determines channel quality based on a signal received from the base station );
determining information related to a normalized measurement result based on the measured radio channel quality (para 0059- 0060; fig. 2; normalized CQI calculation unit calculates the mean value and CQIs and normalizes the measured CQI) and
transmitting the information related to the normalized measurement result to a network
component of the mobile communication system (para 0063; sending the information to the base station).
	 Regarding claim 5, Iwamura discloses wherein the information related to the normalized measurement result comprises location information of the UE and location information of the communication partner (para 0059; location).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.         Claims 2, 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Iwamura in view of  Oh et al. (US 2014/0206414, hereinafter Oh).
	Regarding claim 2 , Iwamura does not explicitly disclose wherein the information related to the normalized measurement result represents the radio channel quality with reduced influence of processing components of the UE.
	In an analogous art, Oh discloses wherein the information related to the normalized measurement result represents the radio channel quality with reduced influence of processing components of the UE (para 0056). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Iwamura’s device  by adding Oh’s disclosure in order to improve the quality of a communication system.
	Regarding claim 3, Iwamura does not explicitly disclose wherein the influence of the processing components comprises one or more elements of the group of an antenna characteristic, an amplifier characteristic, a spatial reception scheme, a modem characteristic, and a filter characteristic.
	In an analogous art, Oh discloses wherein the influence of the processing components comprises one or more elements of the group of an antenna characteristic, an amplifier characteristic, a spatial reception scheme, a modem characteristic, and a filter characteristic (para 0056; antenna charateristics). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Iwamura’s device  by adding Oh’s disclosure in order to improve the quality of a communication system.
	Regarding claim 4, Iwamura does not explicitly disclose wherein the communication partner is another UE.
	In an analogus art, Oh discloses wherein the communication partner is another UE (fig. 1). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Iwamura’s device  by adding Oh’s disclosure in order to improve communication between two devices.

5.         Claims  6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Iwamura in view of Egner et al (US 2014/0099967, hereinafter Egner).
	Regarding claim 6, Iwamura does not explicitly disclose  wherein the information related to the normalized measurement result comprises location information relative to a route of the UE.
	In an analogous art, Egner dislcoses wherein the information related to the normalized measurement result comprises location information relative to a route of the UE (par 0136; location can be related to route in user area). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Iwamura’s device  by adding Egner’s disclosure in order to improve the quality of a communication system.
Regarding claim 7, Iwamura does not explicitly disclose wherein the information related to the normalized measurement result comprises time of day information of the UE and location information of the communication partner.
In an analogous art, Egner discloses wherein the information related to the normalized measurement result comprises time of day information of the UE and location information of the communication partner (para 0136; time of day). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Iwamura’s device  by adding Egner’s disclosure in order to improve the quality of a communication system.

6.         Claims  8-11, 13, 14  and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Iwamura in view of  Lundqvist et al. (US 2018/0242191,hereinafter Lund).
	Regarding claim claim 8, Iwamura discloses a method for a network component of a mobile communication system, the method comprising receiving information related to a normalized measurement result from user equipment, UE, of the mobile communication system (para 0058 and 0060).
	Iwamura does not explicitly disclose determining a normalized radio map for the mobile communication system based on the information related to the normalized measurement result; and determining a quality of service, QoS, prediction based on the normalized radio map.
	In an analogous art, Lund discloses determining a normalized radio map for the mobile communication system based on the information related to the normalized measurement result; and determining a quality of service, QoS, prediction based on the normalized radio map (para 0187 and 0189; 0190; determining radio map and predicting channel quality). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Iwamura’s device  by adding Lund’s disclosure in order to improve the quality of a communication system.
	Regarding claim 9, Iwamura does not explicitly disclose wherein the normalized radio map comprises information related to normalized radio channel qualities between different locations of UEs of the mobile communication system.
	In an analogous art, Lund disclose wherein the normalized radio map comprises information related to normalized radio channel qualities between different locations of UEs of the mobile communication system (para 0187; it’s obvious that map can have information about different locations). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Iwamura’s device  by adding Lund’s disclosure in order to improve the quality of a communication system.
	Regarding claim 10, Iwamura/Lund disclsoes wherein the QoS prediction comprises predicted QoS for direct UE- to-UE services (Lund para; 0190).
	Regarding claim 11, Iwamura/Lund discloses wherein the determining of the QoS prediction comprises considering an influence of processing components of the UEs for which the QoS is predicted (Lund; para 0189 and 0190).
	Regarding claim 13, Iwamura/Lund discloses the method of claim 8.
Iwamura does not explicitly disclose that the apparatus comprises one or more interfaces configured to communicate in the mobile communication system;
and a control module configured to control the one or more interfaces, wherein the control module is further configured to perform the method steps.
	In an analogous art, Lund discloses that the apparatus comprises one or more interfaces configured to communicate in the mobile communication system;
and a control module configured to control the one or more interfaces, wherein the control module is further configured to perform the method steps (para 0042). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Iwamura’s device  by adding Lund’s disclosure in order to physically implement the method steps.
	Regarding claim 14, Iwamura/Lund discloses a vehicle comprising the apparatus of claim 13 (Its’s obvious that UE can be in a vehicle).
Regarding claim 16, Iwamura discloses the method of claim 8.
Iwamura does not explicitly disclose a computer readable storage medium storing instructions which, when executed by a computer, processor, or programmable hardware component, cause the computer to implement the method steps of claim 1.
In an analogous art, Lund discloses a computer readable storage medium storing instructions which, when executed by a computer, processor, or programmable hardware component, cause the computer to implement the method steps of claim 8 (para 0096).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Iwamura’s device  by adding Lund’s disclosure in order to physically implement the method steps.

5.         Claims  12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Iwamura in view of Zhou et al. (US 2014/0254400, hereinafter Zhou).
	Regarding claim 12, Iwamura discloses an apparatus for user equipment, UE (para 0021), in a mobile communication system, performing method steps including measuring a radio channel quality based on a signal transmitted by a communication partner in the mobile communication system (para 0058; fig. 2; The CQI measuring unit of mobile device determines channel quality based on a signal received from the base station );
determining information related to a normalized measurement result based on the measured radio channel quality (para 0059- 0060; fig. 2; normalized CQI calculation unit calculates the mean value and CQIs and normalizes the measured CQI) and
transmitting the information related to the normalized measurement result to a network
component of the mobile communication system (para 0063; sending the information to the base station).
	Iwamura does not explicitly disclose that the apparatus comprises one or more interfaces configured to communicate in the mobile communication system;
and a control module configured to control the one or more interfaces, wherein the control module is further configured to perform the method steps.
	In an analogous art, Zhou discloses that the apparatus comprises one or more interfaces configured to communicate in the mobile communication system (para 0082);
and a control module configured to control the one or more interfaces, wherein the control module is further configured to perform the method steps (para 0082). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Iwamura’s device  by adding Zhou’s disclosure in order to physically implement the method steps.
Regarding claim 15, Iwamura discloses the method of claim 1.
Iwamura does not explicitly disclose a computer readable storage medium storing instructions which, when executed by a computer, processor, or programmable hardware component, cause the computer to implement the method steps of claim 1.
In an analogous art, Zhou discloses a computer readable storage medium storing instructions which, when executed by a computer, processor, or programmable hardware component, cause the computer to implement the method steps of claim 1 (para 0051).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Iwamura’s device  by adding Zhou’s disclosure in order to physically implement the method steps.
           

Conclusion                                        
                        6.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMINA CHOUDHRY whose telephone number is (571)270-7102.  The examiner can normally be reached on Monday to Thursday (7:30 a.m. to 5.00p.m.).
                                    If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMINA F CHOUDHRY/Primary Examiner, Art Unit 2462